Exhibit 99.2 Annual Report 2015 Novadaq Technologies Inc. Table of Contents Letter to Shareholders 2 Management’s Discussion & Analysis of Financial Condition and Results of Operations 4 Management’s Responsibility for Financial Reporting and Report on Internal Control over Financial Reporting 25 Independent Auditors’ Reports 26 Consolidated Financial Statements 28 Notes to Consolidated Financial Statements 32 Corporate Information 58 Shareholder Information 59 | 1 | Dear Shareholders, NOVADAQ delivered a strong 2015 with increasing momentum, robust revenue growth, increased gross profits, installed base expansion and higher rates of device utilization. As a result, 2015 was our best year yet. We have clearly moved beyond the market creation phase for SPY technology and into the adoption phase. NOVADAQ is the market leader in fluorescence imaging and is well positioned to leverage that position for continued growth. Today, NOVADAQ is a fully operational, medical device company, with an effective direct sales team and the right infrastructure to operate a growth business into the foreseeable future. NOVADAQ was built around a novel idea – one that promised to provide new, and never seen before, visual anatomic and physiologic imaging information to physicians for use at the point-of-care. We have delivered on the promise. NOVADAQ’s SPY Imaging technology provides physicians with the ability to see what they have never seen before. SPY technology enables significantly better real time decisions when it matters most - during procedures, when corrective actions, if needed, can be taken immediately. Whether these decisions lead to removing more tissue than originally planned, or to performing one surgery instead of two, the use of SPY technology has been proven to be of great value in more than 180 peer-reviewed publications. The common thread between the variety of procedures where SPY technology is used is that, patients have a higher probability of a better outcome, the payer will receive better value for their dollar and, based on what we have been told by users, the physician enjoys a better night’s sleep. This is how we define “value based healthcare” and why we refer to SPY technology as “transformative”. We anticipate that over time, our unique fluorescence imaging technology, designed to meet the specific needs of specialized physicians, will be used to improve outcomes in large numbers of procedures along the point of care continuum. We are proud that we began this transformation towards a new way of thinking and we will continue to drive it forward. NOVADAQ’s unmatched investments into research and development, and focused very effective, sales and marketing, assures that there are many more innovations to come from our teams. We are well prepared to maintain market leadership and to execute on our growth initiatives.
